In re Porter, Thomas; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “I”, No. 362-895; to the Court of Appeal, Fourth Circuit, No. 94KW-0966.
Writ granted in part; otherwise denied. The trial court is ordered to provide relator with copies of the minute entries in his case, State ex rel. Simmons v. State, 93-0275 (La. 12/16/94), 647 So.2d 1094; State ex rel. Carter v. State, 590 So.2d 1191 (La.1993); State ex rel. Foret v. State, 617 So.2d 900 (La.1993), and transcript of his guilty plea colloquy, Simmons, supra State ex rel. Johnson v. Clerk, Fifth Judicial District Court, 479 So.2d 916 (La.1985). As to the other documents relator requests, his application is denied. He has not shown the required particularized need. Simmons, supra; United States v. MacCollum, 426 U.S. 317, 329, 96 S.Ct. 2086, 2093, 48 L.Ed.2d 666 (1976) (Blackmun, J., concurring).
DENNIS, J., not on panel.